


110 HR 5733 IH: Glacier National Park Commemorative

U.S. House of Representatives
2008-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5733
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2008
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Secretary of the Treasury to mint and
		  issue coins commemorating the 100th anniversary of the establishment of Glacier
		  National Park, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Glacier National Park Commemorative
			 Coin Act.
		2.FindingsThe Congress finds the following:
			(1)On May 11, 1910,
			 President William Howard Taft signed a bill establishing Glacier National Park;
			 the Nation’s 10th national park.
			(2)In
			 1931, members of the Rotary Clubs of Alberta and Montana suggested joining
			 Glacier National Park with its adjacent cross-border Canadian national park,
			 Waterton Lakes National Park, as a symbol of peace and friendship between the
			 two nations.
			(3)In 1932, the
			 United States and Canadian governments agreed to jointly designate the two
			 parks as Waterton-Glacier International Peace Park, the world’s first.
			(4)Both parks are
			 biosphere reserves, and were named as a World Heritage Site in 1995,
			 highlighting the importance of the parks, not just to the United States and
			 Canada, but to the entire world.
			(5)Glacier National
			 Park’s rugged and soaring mountains, pristine forests, watchable wildlife,
			 alpine meadows, and spectacular lakes have inspired generations of people to
			 explore and experience nature.
			(6)Known as
			 The Crown of the Continent, Glacier National Park, with its
			 awe-inspiring beauty, majesty and grandeur, is an incredible national
			 treasure.
			(7)2010 will mark the
			 100th anniversary of the establishment of Glacier National Park.
			3.Coin
			 specifications
			(a)DenominationIn
			 commemoration of the 100th anniversary of the establishment of Glacier National
			 Park, the Secretary of the Treasury (hereafter in this Act referred to as the
			 Secretary) shall mint and issue not more than 200,000 $1 coins,
			 each of which shall—
				(1)weigh 26.73
			 grams;
				(2)have a diameter of
			 1.500 inches; and
				(3)contain 90 percent
			 silver and 10 percent copper.
				(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of Glacier National Park, its natural features, and wildlife.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2010; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary after consultation with the Glacier National Park Fund and the
			 Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Period for
			 issuanceThe Secretary may issue coins under this Act only during
			 the calendar year beginning on January 1, 2010.
			6.Sale of
			 coins
			(a)Sale
			 priceNotwithstanding any other provision of law, the coins
			 issued under this Act shall be sold by the Secretary at a price equal to—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid orders at
			 a discount
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins minted under this Act shall include a
			 surcharge of $10 per coin.
			(b)DistributionSubject to section 5134(f) of title 31,
			 United States Code, the surcharges received by the Secretary from the sale of
			 coins issued under this Act shall be promptly paid by the Secretary to the
			 Glacier National Park Fund of Whitefish, Montana, for use in—
				(1)supporting the
			 celebration, preservation, and promotion of Glacier National Park; and
				(2)maintaining and
			 expanding the infrastructure and facilities of Glacier National Park.
				(c)AuditsThe Glacier National Park Fund of
			 Whitefish, Montana, shall be subject to the audit requirements of section
			 5134(f)(2) of title 31, United States Code.
			
